  Case 12-21701        Doc 20    Filed 05/05/20 Entered 05/05/20 22:21:39           Desc Main
                                   Document     Page 1 of 4

                    UNITED STATES BANKRUPTCY COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
In re:                                        )      Chapter 7
                                              )
AMANDA K. TRYBULA                             )      Bankruptcy No. 12 B 21701
                                              )
                                              )
                           Debtors.           )      Honorable Donald R. Cassling

                                      NOTICE OF MOTION

To:      Amanda K. Trybula, 3212 S. WALLACE ST. UNIT 2W, Chicago, IL 60616
         Amanda K. Trybula, 216 Gamblewood, Universal City, TX 78148
         Joseph S. Davidson, Sulaiman Law Group, Ltd., 2500 South Highland Avenue, Suite 200,
         Lombard, IL 60148*
         United States Trustee Patrick S. Layng, Office of the United States Trustee, 219 South
         Dearborn Street, Suite 873, Chicago, IL 60604*

        PLEASE TAKE NOTICE that on Tuesday, May 12, 2020, at 9:30 a.m., we will appear
telephonically before the Honorable Donald R. Cassling or such other Judge as may be presiding in
that Judge’s stead, courtroom 619, Everett McKinley Dirksen United States Courthouse, 219 South
Dearborn Street, Chicago, IL 60604, and present our Motion to Reopen Case, Reappoint a
Trustee, and Defer Filing Fee, a copy of which is attached hereto and served upon you herewith.

A PARTY WHO OBJECTS TO THIS MOTION AND WANTS IT CALLED MUST FILE
A NOTICE OF OBJECTION NO LATER THAN TWO (2) BUSINESS DAYS BEFORE
THE PRESENTMENT DATE. IF A NOTICE OF OBJECTION IS TIMELY FILED,
THE MOTION WILL BE CALLED ON THE PRESENTMENT DATE. IF NO
NOTICE OF OBJECTION IS TIMELY FILED, THE COURT MAY GRANT THE
MOTION WITHOUT A HEARING BEFORE THE DATE OF PRESENTMENT.

Date: May 5, 2020                             DAVID P. LEIBOWITZ, not individually, but as
                                              former Chapter 7 Trustee of the Debtor’s Estate

                                              By:   /s/ David P. Leibowitz
                                                     David P. Leibowitz (ARDC # 1612271)
                                                     Law Offices of David P. Leibowitz, LLC
                                                     53 West Jackson Boulevard, Suite 1115
                                                     Chicago, IL 60604
                                                     (312) 662-5750

                                 CERTIFICATE OF SERVICE

        On May 5, 2020, the undersigned certifies that on this date, she caused a copy of the above
notice and the document referred to therein to be served upon each person shown on the service list
above by United States Mail, with postage prepaid, at Chicago, Illinois. Those marked with an *
were served via the Court’s ECF System.
                                                        /s/ Linda A. Green
                                                            Attorney
  Case 12-21701          Doc 20      Filed 05/05/20 Entered 05/05/20 22:21:39                   Desc Main
                                       Document     Page 2 of 4


                     UNITED STATES BANKRUPTCY COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
In re:                                              )       Chapter 7
                                                    )
AMANDA K. TRYBULA                                   )       Bankruptcy No. 12 B 21701
                                                    )
                                                    )
                              Debtors.              )       Honorable Donald R. Cassling

 MOTION TO REOPEN CASE, REAPPOINT TRUSTEE, AND DEFER FILING FEE

         David P. Leibowitz, not individually but as the former Chapter 7 trustee of the estate of

Amanda K. Trybula (“Debtor”), submits this motion pursuant to 11 U.S.C. §350(b) and

Fed.R.Bankr.P. 5010 for an order reopening this case and reappointing a trustee, and in support,

respectfully states as follows:1

         1.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334 and venue is

proper pursuant to 28 U.S.C. § 1408.

         2.      By Local Rule 40.3.1(a) of the United States District Court for the Northern District

of Illinois, the District Court has referred all bankruptcy cases to the Bankruptcy Court for initial

determination, as permitted by 28 U.S.C. § 157(a).

         3.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).

         4.      Debtor filed a voluntary chapter 7 petition on May 29, 2012 (“Petition Date”).

         5.      The Office of the United States Trustee appointed David P. Leibowitz to serve as

the chapter 7 trustee.

         6.      During the period of his administration of this estate, Mr. Leibowitz reviewed the

petition, schedules, and required supporting documentation, and concluded that there were no non-




1 All chapter, section and rule references, unless otherwise noted, are to the Bankruptcy Code, 11 U.S.C. §§ 101-

1532 (“Bankruptcy Code”), and the Federal Rules of Bankruptcy Procedure, Rules 1001-9037 (“Bankruptcy
Rules”).
  Case 12-21701         Doc 20      Filed 05/05/20 Entered 05/05/20 22:21:39           Desc Main
                                      Document     Page 3 of 4


exempt assets available for administration. Accordingly, he filed his Report of No Distribution on

March 28, 2013.

        7.      The case was closed on March 29, 2013.

        8.      After the closure of this case, Mr. Leibowitz learned of an unscheduled asset. He

received a letter from Wells Fargo Auto dated April 21, 2020, advising that a reimbursement in the

amount of $5,117.29 was due to Debtor for unnecessary CPI charges applied to her account (the

“CPI Refund”), i.e., charges for Wells Fargo’s Collateral Protection Insurance program.

        9.      Mr. Leibowitz has concluded that the CPI Refund can be administered to produce a

distribution to creditors in this case.

        10.     Pursuant to § 554(d) of the Bankruptcy Code, the CPI Refund remains property of

the bankruptcy estate in this case. Specifically, § 554(d) provides as follows: “(d) Unless the court

orders otherwise, property of the estate that is not abandoned under this section and that is not

administered in the case remains property of the estate.” The CPI Refund was not scheduled, Mr.

Leibowitz did not abandon it, and this Court entered no order providing other relief as to the funds.

Accordingly, the CPI Refund is property of this estate.

        11.     Mr. Leibowitz therefore seeks an order reopening this case and directing the Office

of the United States Trustee to reappoint a trustee.

        12.     Section 350(b) of the Bankruptcy Code authorizes this Court to reopen a case in

order, inter alia, to have assets administered. Specifically, § 350(b) provides that “[a] case may be

reopened in the court in which such case was closed to administer assets, to accord relief to the

debtor, or for other cause.” Further, Bankruptcy Rule 5010 provides that a debtor or other party in

interest may move to reopen a case and that the Office of the United States Trustee shall not

appoint a trustee unless the Court determines that a trustee is “necessary to protect the interests of

creditors and the debtor or to insure efficient administration of the case.” Here, Mr. Leibowitz is a
  Case 12-21701         Doc 20     Filed 05/05/20 Entered 05/05/20 22:21:39               Desc Main
                                     Document     Page 4 of 4


party in interest who is authorized to file and prosecute this motion and seeks this relief to enable

the CPI Refund to be administered for the benefit of creditors. Accordingly, Mr. Leibowitz requests

that this Court enter an order reopening this case, directing the United States Trustee to reappoint a

trustee, and deferring the fee for reopening this case until sufficient funds are present in the estate to

fund its payment.

                                               NOTICE

        13.     Notice of this Motion was provided to: (a) Debtor; (b) Debtor’s counsel; (c) the

Office of the United States Trustee; and (d) all parties that have requested or receive notice through

CM/ECF. In light of the nature of the relief requested, the Trustee requests that this Court find the

notice provided for herein sufficient under the circumstances and waive and dispense with any

further notice requirements.

        WHEREFORE, David P. Leibowitz, as former trustee for the estate, requests that the

Court enter an order:

        (a)     Granting this motion;
        (b)     Reopening this case;
        (c)     Directing the Office of the United States Trustee to reappoint a trustee in this case;
        (d)     Deferring the fee for reopening this case until sufficient funds are present in the
                estate to fund its payment;
        (e)     Finding notice of this motion as given sufficient; and
        (f)     Awarding such other and further relief as the Court deems just and proper.
                                        DAVID P. LEIBOWITZ, not individually, but solely in
                                        his capacity as former chapter 7 trustee of the estate

                                                By:    /s/ David P. Leibowitz
                                                        David P. Leibowitz (ARDC # 1612271)
                                                        Law Offices of David P. Leibowitz, LLC
                                                        53 West Jackson Boulevard, Suite 1115
                                                        Chicago, IL 60604
                                                        (312) 662-5750
